Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, Species II in the reply filed on 5/17/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-5 is rejected under 35 U.S.C. 103 as being unpatentable over Berry (US 7687899 B1) in view of Vincent (US 9761570 B1).
Regarding independent claim 4, Berry discloses a semiconductor package (Fig. 2), comprising: a first substrate (112) having opposing first surface (114) and second surface (116); a first die (122) disposed on the first surface of the first substrate; a plurality of first electrical contacts (120) disposed on the second surface of the first substrate and electrically connected to the first die (Column 6, Lines 35-37; Column 6, Lines 53-55), the first electrical contacts being configured to be electrically connected to a first external circuit; a second substrate (148) having opposing first surface (52) and second surface (50); a second die (124 on left of the figure) and a 
Berry fails to teach the plurality of electrical connections are support members to maintain a distance between the first substrate and the second substrate.  Vincent teaches a semiconductor package (Fig. 19) in the same field of endeavor wherein the electrical connections (1903) are support members to maintain a distance between the first substrate and the second substrate (Column 7, Lines 58-29, “standoff”; Column 10, Lines 15-16 “separates”).  Both Berry and Vincent teach semiconductor packages with members, however with different structure.  Both members operate normally and function the same as electrical connections, therefore the structure of the electrical connections does not affect function of the electrical connections.  One of ordinary skill in the art at the time of filing would have recognized that having the electrical connections be support members to maintain a distance between the first substrate and the second substrate; would have yielded a predictable results.  Therefore the claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situation. KSR Int'l Co. v. Teleflex Inc. 550 U.S. __, 82USPQ2d 1385 (Supreme Court 2007) (KSR).
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Berry and Vincent as applied to claim 4 above, and further in view of Nishizawa (US 20070158440 A1).
Berry in view of Vincent discloses a semiconductor package (Berry; Fig. 2), wherein the first die (122), the second die (124 on left of the figure), and the third die (124 on right of the figure) are present (Column 6, Line 47; Column 8, Line 17).
Berry fails to explicitly disclose the species of the first, second, and third die.  However, Nishizawa discloses a semiconductor package (Fig. 11), wherein the first die (8c) is a subscriber identity module (SIM) die ([0148] “has the function of a security controller and implements an authentication proving function”), the second die (8a) being a non-volatile memory die ([0146] “non-volatile memory”), and the third die (8b) being a controller die ([0147] “control circuit for controlling”).  The prior art includes each claimed element, although not in a single reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of Nishizawa’s first die, second die, and third die as the first die, second die, and third die in Berry’s semiconductor package.  One of ordinary skill in the art could have combined the first die, second die, and third die of Nishizawa with Berry’s first die, second die, and third die as taught by Nishizawa, and in combination, each element merely performs the same function as it does separately. For example, Nishizawa’s die may be a semiconductor chip ([0140] “semiconductor chips”).  Similarly Berry’s die may be a semiconductor chip (Column 6, Line 47, “semiconductor die”; Column 8, Line 17, “semiconductor dies”).  One of ordinary skill in the art would have recognized that the results of the combination were predictable, because this combination is taught by Nishizawa.  Absent unexpected results, it would have been obvious to have the first, second, and third die of Nishizawa as the first, second, and third die of Berry. Thus the claim would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Barry and Vincent as applied to claim 4 above, and further in view of Ootorii (US 20140339289 A1).
Regarding claim 7, Barry in view of Vincent as applied to claim 4 discloses a semiconductor package (Barry; Fig. 2), wherein the support members are made of solder (Vincent; Column 8, Line 12), though Vincent fails to explicitly disclose the material of the solder.
Ootorii discloses solder may be made of tin ([0086] “tin”).  Since Barry, Vincent, and Ootorii are in the same field of endeavor, a person having ordinary skill in the art at the time of invention would have readily recognized the finite number of predictable solutions for solder material.  
These predictable solutions include lead or tin as these may be chosen from a finite number of identified, predictable solutions ([0086]).  Absent unexpected results, it would have been obvious to try using a different material for the solder.  Thus the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technique grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. KSR Int'l Co. v. Teleflex Inc. 550 U.S. __, 82USPQ2d 1385 (Supreme Court 2007) (KSR).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534.  The examiner can normally be reached on Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM H ANDERSON/            Examiner, Art Unit 2817                                                                                                                                                                                            
/BRADLEY SMITH/            Primary Examiner, Art Unit 2817